DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received September 30, 2022 are acknowledged.

Claims 10-12, 14, 24-26, and 28 have been canceled.
Claims 1, 15, 35 and 36 have been amended.
Claims 1-9, 13, 15-23, 27, and 29-36 are pending in the instant application.

It should be noted that SEQ ID NO:1 is ALX 0081, a composition comprising two identical immunoglobulin single variable domains (ISVD) that bind vWF joined by the sequence Ala-Ala-Ala, and that this constructs is also known as caplacizumab.  It should be noted that the ISVD monomers present in ALX 0081 are disclosed as 12A02H1/SEQ ID NO:19 and thus ALX 0081 can also be represented as SEQ ID NO:19-Ala-Ala-Ala-SEQ ID NO:19 (see also Table A-1 beginning on page 87 of the instant specification).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13, 15-18, 27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US 8,372,398, of record) in view of Holz (of record) and in view of Scully (of record).
Silence discloses nanobodies that bind von Willebrand factor (vWF) as well as the administration of such reagents to treat diseases and disorders related to platelet-mediated aggregation (see entire document, particularly the abstract and claims).  Notably Silence discloses the 12A02H1 monomer as well as its dimeric form known as ALX-0081 (see particularly working Examples 18-21 where ALX-0081 was administered, Table 38, and claims 5-8).  It is further disclosed that TTP is a disease related to platelet mediated aggregation (see particularly column 91).  Administration of such nanobodies is disclosed as being performed in conjunction with the administration of additional therapeutic reagents (see particularly column 93).  These teachings differ from the present claimed invention in that Silence does not disclose treating TTP patients with plasma exchange (PE) and rituximab in addition to ALX-0081 administration.     
Holz discloses that PE is the standard therapy for TTP, with 1-1.5 volumes of plasma being exchanged per day until resolution of clinical signs and thrombocytopenia (see particularly the first full paragraph of the left column of page 344).  It is further disclosed that the TITAN trial is an attempt to improve PE therapy of TTP by administering nanobodies that bind vWF in addition to PE therapy.  Specifically, in TITAN human TTP patients are administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  Notably it is disclosed that ALX-0081 is being administered as adjunctive treatment to PE at a dose of 10 mg once or twice per day for at least 30 days up to a maximum of 90 days (see particularly the right column of page 344 and the timeline in Figure 2).
Scully discloses the administration of the anti-CD20 antibody rituximab for the treatment of thrombotic thrombocytopenic purpura (see entire document).  It is disclosed that administering rituximab provides reduces polyclonal responses directed at ADAMTS13 and that such a reduction provides the advantage of improved time to remission and relapse rates in treated patients (see particularly the left column of page S24).         
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was made to add PE to the ALX-0081 administration methods of Silence when treating TTP.  Artisans would have been motivated to do so as PE was the standard for care of TTP patients as taught by Holz well as the fact that Holz explicitly teaches the desirability of treating TTP via a method that combines PE and ALX-0081 administration.  Further, while the treatment protocol of Holz calls for administering ALX-0081 prior to performing PE, reversing the order such that PE is performed before ALX-0081 administration is readily envisaged as an obvious variation since there are only two possibilities, A before B or B before A.  Also, given that as taught by Holz the standard of care for TTP is PE (see again the first full paragraph of the left column of page 344) rather than ALX-0081 administration, artisans reasonably would be inclined to give a patient a treatment modality known to work prior to administering a therapeutic modality with less clinical data as resolving signs and symptoms of TTP in the patient reasonably is of paramount importance to the artisans and thus using a modality accepted in the art as the standard of care maximizes the chances that the patient receives a beneficial outcome.  
The ordinary artisans would have been further motivated to also administer rituximab as such an administration is reasonably expected to provide the benefits of improved time to remission and relapse rates as taught by Scully.  Additionally, it should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  
It should be made clear that none of the cited references appear to disclose the exact timing limitations concerning the order and intervals between PE and ALX-0081 administration as presently recited in the claims, nor administration of 11 mg ALX-0081 even though 10 mg is explicitly taught.  However, based upon the evidence of record it appears that the instant claimed timing limitations would be arrived at by artisans when performing routine optimization of a method which combines PE and ALX-0081 administration as was disclosed by Holz as discussed above.  The ordinary artisan would enjoy a reasonable expectation of success in doing so give the disclosure of Silence which claims administration to treat disorders mediated by platelet aggregation, of which TTP is a member.  Applicant is reminded that the courts have long ruled "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It should be noted that the actual dosing, such as time interval and mass of drug, are results effective variables as artisans would understand that such parameters can be varied in order to achieve the best result in treating the signs and symptoms of TTP in a patient.  As discussed above, no evidence of criticality appears to be present, and indeed the breadth of both drug doses (e.g. 5-40 mg) and time intervals in the instant claims appears to indicate that a wide array of conditions are suitable to effect treatment, and thus the precise values recited for such items in the claims are reasonably obtainable using no more than routine optimization.  Additionally, given that the ordinary artisan in the instant case is reasonably a highly skilled clinician in charge of the patient, said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant has argued that the claims have been amended to require administering ALX-0081 prior to performing PE, and that this is opposite of the arrangement of process steps disclosed by Holz.
This argument has been considered and while true, as explained in the rejection above reversing the order of the process steps in question is an obvious variation that would be readily apparent to ordinary artisans.  Indeed, given that the claimed process is a cycle alternating between ALX-0081 administration and PE to treat TTP, apart from the initial process step, either process step proceeds the other as the treatment is repeating loop and a circle has no end.  
Applicant has also argued that performing PE prior to ALX-0081 administration yields unexpected results.  In the paragraph spanning pages 9-10 of the response,      
Applicant asserts that unexpected results support the patentability of the claims. Indeed, the median of time to Confirmed Platelet Response associated with patients administered a first dose of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 after performing a plasma exchange (PE) (i.e., according to the method of the claims) was only 2.44 days. See page 75, lines 13-15. In contrast, the median of time to Confirmed Platelet Response associated with patients administered a first dose of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 before performing a plasma exchange (PE) (i.e., according to the methods of Holz) was 3.00 days. See page 75, lines 10-12. Applicant asserts that these results could not have been expected based on the teachings of the prior art. Holz provides a treatment regime starting with caplacizumab injection and does not teach or suggest a preceding plasma exchange, let alone teach or suggest that such a treatment approach may result in an improved time-to-response.

Thus, applicant argues that difference of about half a day in median response time when comparing patients who received PE then ALX-0081 to ALX-0081 the PE patients is unexpected and thus the rejection should be withdrawn.

This argument has been considered but is not persuasive.  The data from the specification referenced by applicant is reproduced below:



    PNG
    media_image1.png
    348
    698
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    597
    672
    media_image2.png
    Greyscale
  

While the data does indicate that patients receiving PE prior to ALX-0081 achieved a median response about half a day earlier than patients receiving ALX-0081 prior to PE (i.e. 2.44 vs 3.00), the data also indicate that the control groups, i.e. PE prior to placebo and placebo prior to PE also showed about half a day earlier median response (4.31 vs 4.92).  Note that the placebo groups never received ALX-0081/caplacizumab/SEQ ID NO:1 at all so reasonably the clinical data from these groups concerning median response should be the same as the only “real” therapeutic interventions in the placebo groups are the PE.  Thus, given that the controls groups which reasonably should be the same also show about a half day difference in the same direction (i.e. PE prior having shorter median response time) it reasonably appears that the “unexpected” result argued by applicant is simply due to random chance/measurement error and would not be seen in a larger power study.  Indeed, given that the placebo groups show the same relationship (i.e. about half a day difference in median response) such a change in median response cannot reasonably have anything to do with the timing of ALX-0081 administration these patients were never given ALX-0081.  Further, as shown by the percentile data disclosed in Table 5, there is significant overlap between PEX prior Yes/No groups to use the terminology of the table, and there does not appear to be any indication that the values argued by applicant as being “unexpected” are actually statistically significant.  Therefore, applicant’s assertions of unexpected results are not persuasive for all of the reasons discussed above.    


Claims 5-9 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US 8,372,398, of record) in view of Holz (of record) in view of Scully as applied to claims 1-4, 13, 15-18, 27, and 29-34  above, and further in view of Gauer et al. (of record).
The teachings of Silence, Holz, and Scully have been discussed above, and while they discuss treating TTP and that the “primary endpoint is time to normalization of platelet count” (see the last paragraph of the right column of page 344 of Holz in particular), such teachings do not indicate that a normal platelet count is 150,000/microliter or higher.
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods rendered obvious by the teachings of Silence, Holz, and Scully to include measuring platelet levels after treatment, especially as the normalization of platelet count is explicitly taught as the primary endpoint of the TITAN trial.   Given that as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter), any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present.  As evidenced by Gauer et al. as well as Holt, artisans are well aware of assay means needed to measure platelet counts and thus artisan would enjoy a reasonable expectation of success in making this obvious modification to the methods rendered obvious by Silence, Holz, and Scully.  It should also be pointed out that as per Figure 2 of Holz, ALX-0081 is administered daily for 30 days after the primary endpoint, i.e. normalization of platelet count is achieved (which as established by Gauer is 150,000/microliter).   

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant repeats the arguments for why the base obviousness rejection is not tenable and adds that the additional teachings of the Gauer reference fail to rectify the alleged deficiencies.
These arguments have been considered and are not persuasive for the reasons discussed above. Most particularly, given that the placebo control groups show the same half a day difference in median response time, such a change in median response time cannot have anything to do with ALX-0081 administration as the placebo groups never received that drug.  Thus applicant’s assertions that when ALX-0081 is given leads to unexpected results is not persuasive and applicant has not argued any specific point with regard to the additional teachings of Gauer. 


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US 8,372,398, of record) in view of Holz (of record) in view of Scully as applied to claims 1-4, 13, 15-18, 27, and 29-34  above, and further in view of Moake et al.
The inventions rendered obvious by the combined teachings of Silence, Holz and Scully have been discussed above and differ from the instant claimed invention in that administration of a corticosteroid immunosuppressive is not disclosed.
Moake et al. disclose the successful treatment of a TTP patient with the corticosteroid prednisone, and indicate that such treatment was present in almost all patients who survive episodes of TTP (see entire document, particularly the abstract and the last two paragraphs of page 78).       
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was made to add prednisone to the TTP treatment methods rendered obvious by the combined teachings of Silence, Holz and Scully as discussed above. Artisans would have bene motivated to do so as Moake et al. disclose that almost all patients who have received prednisone as part of their TTP treatment regimen survive.  Thus, artisans would be motivated to add in treatment with the corticosteroid prednisone in an attempt to provide similar positive treatment outcomes for their patients.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant repeats the arguments for why the prior obviousness rejections are not tenable and adds that the additional teachings of the Moake reference fail to rectify the alleged deficiencies.
These arguments have been considered and are not persuasive for the reasons discussed above. Most particularly, given that the placebo control groups show the same half a day difference in median response time, such a change in median response time cannot have anything to do with ALX-0081 administration as the placebo groups never received that drug.  Thus applicant’s assertions that when ALX-0081 is given leads to unexpected results is not persuasive and applicant has not argued any specific point with regard to the additional teachings of Moake. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9, 13, 15-23, 27, and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,372,398 (of record) in view of Holz (of record), in view of Scully, in view of Moake et al. and in view of Gauer et al.( of record). 
Specifically, the issued claims recite anti-vWF antibodies defined by CDR sequences and methods of administering such nanobodies to treat diseases related to platelet-mediated aggregation.  While TTP is not recited in the issued claims, columns 1 and 91 for example of the issued patent indicate that this term encompasses TTP and thus the issued claims read upon this disorder.  It should be noted that issued claim 7 explicitly recites that the ISVD construct is bivalent, issued claim 8 indicated that the two ISVD are joined by a linker, and claim 5 explicitly recites the ISVD 12A012H1, which is the monomer which when present in two copies with an Ala-Ala-Ala linker joining said copies yield the ALX-0081 construct.  Additionally, while the issued claims do not recite any particular dose, when artisans look to the specification for such guidance they would encounter column 100 and the limitation of 10 mg for administration purposes.  These claims differ from the instant claimed invention in that performing plasma exchange (PE) on a patient in addition to administering the nanobody construct is not recited, nor is administration of additional active immunosuppressive therapeutic agents such as rituximab and corticosteroids.
  Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  It is specifically taught that plasma exchange of 1-1.5 volumes of plasma per day is performed until resolution of clinical signs and thrombocytopenia (see particularly the first full paragraph of the left column of page 344) and that ALX-0081 is being administered as adjunctive treatment to PE at a doses of 10 mg once or twice per day for at least 30 days up to a maximum of 90 days (see particularly the right column of page 344 and the timeline in Figure 2). 
Scully discloses the administration of the anti-CD20 antibody rituximab for the treatment of thrombotic thrombocytopenic purpura (see entire document).  It is disclosed that administering rituximab provides reduces polyclonal responses directed at ADAMTS13 and that such a reduction provides the advantage of improved time to remission and relapse rates in treated patients (see particularly the left column of page S24).         
Moake et al. disclose the successful treatment of a TTP patient with the corticosteroid prednisone, and indicate that such treatment was present in almost all patients who survive episodes of TTP (see entire document, particularly the abstract and the last two paragraphs of page 78).       
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art to practice the patented methods of administering ALX-0081 on TTP patients in combination with PE, rituximab and corticosteroids.  This is because TTP is a vWF-mediated disease that is related to platelet aggregation as disclosed by the ‘398 patent as well as Holz.  Holz explicitly teaches treating TTP by a daily combination of PE + ALX-0081 administration and as discussed above the issued claims encompass both ALX-0081 (i.e. SEQ ID NO:1 of the instant specification) as well as its administration for TTP.  While the treatment protocol of Holz calls for administering ALX-0081 prior to performing PE, reversing the order such that PE is performed before ALX-0081 administration is readily envisaged as an obvious variation since there are only two possibilities, A before B or B before A.  Holz teaches that standard therapy for TTP is PE until a normal platelet count is achieved, and that by adding in ALX-0081 administration, the number of days that will elapse between beginning therapy and normalization of platelet counts will be shorter as compared to just doing PE alone.  Thus, Holz discloses an advantage for why artisans would be motivated to combine ALX-0081 administration (as well as more generic embodiments such as constructs which comprise the CDRs present in ALX-0081) with PE when treating TTP.  Similarly, Scully teaches that administering rituximab to TTP patients is reasonably expected to provide the benefits of improved time to remission and relapse rates, while Moake et al. disclose that almost all patients who have received prednisone as part of their TTP treatment regimen survive and therefore artisans would be motivated to add in treatment with the corticosteroid prednisone in an attempt to provide similar positive treatment outcomes for their patients.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  
While neither the issued claims nor Holz disclose what a normal platelet level is, artisans would be well aware that the 150,000 platelets per microliter recited in the instant claims is simply the clinical diagnostic cutoff for thrombocytopenia, wherein a platelet number below this level indicated thrombocytopenia (i.e. low platelet count) as evidenced by Gauer et al. Given that Holz explicitly teaches a daily regimen of PE+ALX-0081 administration until normalization of platelet count, artisans would know this means 150,000/microliter as discussed above and artisans would seek to have patients attain this level as any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present.  As evidenced by Gauer et al. as well as Holt, artisans are well aware of assay means needed to measure platelet counts and thus artisan would enjoy a reasonable expectation of success in making this obvious modification to actually measure platelets.  Additionally artisans would also have been motivated to modify the timing of PE, corticosteroid, and ALX-0081 administrations in order to optimize treatment of TTP in the patient.  The courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Notably, Holz indicates that adding ALX-0081 to the art standard TTP treatment of PE will reduce the number of days needed to return platelet counts to normal, and thus it would have been obvious to alter the timings of ALX-0081 and PE in order to provide the most effective TTP treatment.  The ordinary artisan in the instant case reasonably is a highly skilled clinician in charge of the patient, and said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  
Similarly, the issued claims and prior art do not explicitly teach that the administered dose is 11 mg of ALX-0081, although 10 mg is explicitly taught as being used by Holz.  Thus, in the absence of evidence to the contrary, 11 mg appears to be an obvious variation of 10 mg as disclosed in the TITAN trial, and notably artisans would have been motivated to alter both the amount and timing of therapeutic interventions to maximize the clinical benefits of treating the signs and symptoms of the TTP patients, most obviously to achieve a platelet level of at or above 150,000 platelets/microliter because this is the clinical for deciding if a patient does or does not have thrombocytopenia (i.e. low platelet count).  No evidence of criticality appears to be present, and indeed the breadth of both drug doses (e.g. 5-40 mg) and time intervals in the instant claims appears to indicate that a wide array of conditions are suitable to effect treatment, and thus the precise values recited for such items in the claims are reasonably obtainable using no more than routine optimization.  Notably given that the ordinary artisan in the instant case is reasonably a clinician in charge of the patient, said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  Therefore, the instant claimed invention appears to be an obvious modification of the previously issued methods. 
 
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant argues that the issued claims and cited art do not teach performing PE first followed by ALX-0081 administration, and that the unexpected results alleged by applicant concerning the rejections set forth under 35 USC 103 are equally applicable to the non-statutory double patenting rejections.
These arguments have been discussed and found not persuasive for the reasons set forth in detail above concerning the obviousness rejections.  See above.  


Claims 1-9, 13, 15-23, 27, and 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 11-14, and 17 of copending Application No. 15/880,978 in view of Holz, in view of Scully, in view of Moake et al. and in view of Gauer et al. 
The copending claims require administration of an anti-vWF nanobody construct, including ALX-0081 (aka SEQ ID NO:1 of the instant application which is a bivalent construct containing two copies of SEQ ID NO:19 (aka 12A02H1) joined by a three alanine linker), to treat TTP, with the copending claims explicitly reciting that the nanobody is administered more than once to the patient and requiring repeated therapeutic administration until achievement of 150,000 platelets per microliter is measured twice consecutively.  Such administrations steps are recited at being carried out for many defined lengths of time including daily for 30 days (see copending claim 12 for example).  The amount of ALX 0081 administered is recited as being 5-40 mg (see copending claim 1 for example), 10-12 mg (copending claim 7) and 11 mg (copending claim 17).  These claims differ from the instant claimed invention in that the copending claims do not recite performing plasma exchange (PE) upon the patient to whom nanobody constructs including ALX-0081 are administered, nor is administration of an immunosuppressive such as rituximab or corticosteroids.
Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  It is specifically taught that plasma exchange of 1-1.5 volumes of plasma per day is performed until resolution of clinical signs and thrombocytopenia (see particularly the first full paragraph of the left column of page 344) and that ALX-0081 is being administered as adjunctive treatment to PE at a doses of 10 mg once or twice per day for at least 30 days up to a maximum of 90 days (see particularly the right column of page 344 and the timeline in Figure 2).
Scully discloses the administration of the anti-CD20 antibody rituximab for the treatment of thrombotic thrombocytopenic purpura (see entire document).  It is disclosed that administering rituximab provides reduces polyclonal responses directed at ADAMTS13 and that such a reduction provides the advantage of improved time to remission and relapse rates in treated patients (see particularly the left column of page S24).         
Moake et al. disclose the successful treatment of a TTP patient with the corticosteroid prednisone, and indicate that such treatment was present in almost all patients who survive episodes of TTP (see entire document, particularly the abstract and the last two paragraphs of page 78).       
 Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art to add PE to the treatment protocols of the copending claims.  This is because Holz explicitly teaches treating TTP by a daily combination of PE + ALX-0081 administration.  While the treatment protocol of Holz calls for administering ALX-0081 prior to performing PE, reversing the order such that PE is performed before ALX-0081 administration is readily envisaged as an obvious variation since there are only two possibilities, A before B or B before A.  Holz teaches that standard therapy for TTP is PE until a normal platelet count is achieved, and that by adding in ALX-0081 administration, the number of days that will elapse between beginning therapy and normalization of platelet counts will be shorter as compared to just doing PE alone.  Thus, Holz discloses an advantage for why artisans would be motivated to combine ALX-0081 administration as recited in the copending claims with PE when treating TTP.  Similarly, Scully teaches that administering rituximab to TTP patients is reasonably expected to provide the benefits of improved time to remission and relapse rates, while Moake et al. disclose that almost all patients who have received prednisone as part of their TTP treatment regimen survive and therefore artisans would be motivated to add in treatment with the corticosteroid prednisone in an attempt to provide similar positive treatment outcomes for their patients.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  
While neither the copending claims nor Holz disclose what a normal platelet level is, artisans would be well aware that the 150,000 platelets per microliter recited in the instant claims is simply the clinical diagnostic cutoff for thrombocytopenia, wherein a platelet number below this level indicated thrombocytopenia (i.e. low platelet count) as evidenced by Gauer et al. and this reasonably is the reason why the copending claims recite the 150,000 platelets per microliter limitation.  Given that Holz explicitly teaches a daily regimen of PE+ALX-0081 administration until normalization of platelet count, artisans would know this means 150,000/microliter as discussed above and artisans would seek to have patients attain this level as any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization”) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present and as such the copending claims explicitly require repeated measurements to attain this level.  Additionally artisans would also have been motivated to modify the timing of PE, corticosteroid, and ALX-0081 administrations in order to optimize treatment of TTP in the patient.  The courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Notably, Holz indicates that adding ALX-0081 to the art standard TTP treatment of PE will reduce the number of days needed to return platelet counts to normal, and thus it would have been obvious to alter the timings of ALX-0081, PE, rituximab and prednisone in order to provide the most effective TTP treatment.  The ordinary artisan in the instant case reasonably is a highly skilled clinician in charge of the patient, and said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  
This is a provisional nonstatutory double patenting rejection.

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant argues that the issued claims and cited art do not teach performing PE first followed by ALX-0081 administration, and that the unexpected results alleged by applicant concerning the rejections set forth under 35 USC 103 are equally applicable to the non-statutory double patenting rejections.
These arguments have been discussed and found not persuasive for the reasons set forth in detail above concerning the obviousness rejections.  See above.  

Claims 1-9, 13, 15-23, 27, and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,980 in view of Holz, in view of Scully, in view of Moake et al. and in view of Gauer et al. 
The issued claims require administration of the anti-vWF nanobody construct ALX-0081 (aka SEQ ID NO:1 of the instant application which is a bivalent construct containing two copies of SEQ ID NO:19 (aka 12A02H1) joined by a three alanine linker), to treat TTP, with the issued claims explicitly reciting that the nanobody is administered more than once to the patient, requiring repeated therapeutic administration until achievement of 150,000 platelets per microliter is measured twice consecutively, and measuring markers of organ damage which include LDH and troponins (see all claims, most particularly claims 1 and 6).  Doses of ALX-0081 are recited as being 5-40 mg as well as 10-12 mg and 11 mg (see for example claims 8, 11, and 16).  Such administrations steps are recited at being carried out for many defined lengths of time including 10 and 30 days (see for example claims 4 and 8).  These claims differ from the instant claimed invention in that the copending claims do not recite performing plasma exchange (PE) upon the patient to whom nanobody constructs including ALX-0081 are administered, nor do they recite administration or rituximab or corticosteroids. 
Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  It is specifically taught that plasma exchange of 1-1.5 volumes of plasma per day is performed until resolution of clinical signs and thrombocytopenia (see particularly the first full paragraph of the left column of page 344) and that ALX-0081 is being administered as adjunctive treatment to PE at a doses of 10 mg once or twice per day for at least 30 days up to a maximum of 90 days (see particularly the right column of page 344 and the timeline in Figure 2).
Scully discloses the administration of the anti-CD20 antibody rituximab for the treatment of thrombotic thrombocytopenic purpura (see entire document).  It is disclosed that administering rituximab provides reduces polyclonal responses directed at ADAMTS13 and that such a reduction provides the advantage of improved time to remission and relapse rates in treated patients (see particularly the left column of page S24).         
Moake et al. disclose the successful treatment of a TTP patient with the corticosteroid prednisone, and indicate that such treatment was present in almost all patients who survive episodes of TTP (see entire document, particularly the abstract and the last two paragraphs of page 78).       
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art to add PE to the treatment protocols of the issued claims.  This is because Holz explicitly teaches treating TTP by a daily combination of PE + ALX-0081 administration.  While the treatment protocol of Holz calls for administering ALX-0081 prior to performing PE, reversing the order such that PE is performed before ALX-0081 administration is readily envisaged as an obvious variation since there are only two possibilities, A before B or B before A.  Holz teaches that standard therapy for TTP is PE until a normal platelet count is achieved, and that by adding in ALX-0081 administration, the number of days that will elapse between beginning therapy and normalization of platelet counts will be shorter as compared to just doing PE alone.  Thus, Holz discloses an advantage for why artisans would be motivated to combine ALX-0081 administration as recited in the issued claims with PE when treating TTP.  Similarly, Scully teaches that administering rituximab to TTP patients is reasonably expected to provide the benefits of improved time to remission and relapse rates, while Moake et al. disclose that almost all patients who have received prednisone as part of their TTP treatment regimen survive and therefore artisans would be motivated to add in treatment with the corticosteroid prednisone in an attempt to provide similar positive treatment outcomes for their patients.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  
While neither the copending claims nor Holz disclose what a normal platelet level is, artisans would be well aware that the 150,000 platelets per microliter recited in the instant claims is simply the clinical diagnostic cutoff for thrombocytopenia, wherein a platelet number below this level indicated thrombocytopenia (i.e. low platelet count) as evidenced by Gauer et al. and this reasonably is the reason why the copending claims recite the 150,000 platelets per microliter limitation.  Given that Holz explicitly teaches a daily regimen of PE+ALX-0081 administration until normalization of platelet count, artisans would know this means 150,000/microliter as discussed above and artisans would seek to have patients attain this level as any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization”) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present and as such the copending claims explicitly require repeated measurements to attain this level.  Additionally artisans would also have been motivated to modify the timing of PE, rituximab, prednisone and ALX-0081 administrations in order to optimize treatment of TTP in the patient.  The courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Notably, Holz indicates that adding ALX-0081 to the art standard TTP treatment of PE will reduce the number of days needed to return platelet counts to normal, and thus it would have been obvious to alter the timings of ALX-0081 and PE in order to provide the most effective TTP treatment.  The ordinary artisan in the instant case reasonably is a highly skilled clinician in charge of the patient, and said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant argues that the issued claims and cited art do not teach performing PE first followed by ALX-0081 administration, and that the unexpected results alleged by applicant concerning the rejections set forth under 35 USC 103 are equally applicable to the non-statutory double patenting rejections.
These arguments have been discussed and found not persuasive for the reasons set forth in detail above concerning the obviousness rejections.  See above.  

Claims 1-9, 13, 15-23, 27, and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,445 in view of Holz, in view of Scully, in view of Moake et al. and in view of Gauer et al. 
The issued claims require performing plasma exchange (PE), administering the anti-vWF nanobody construct ALX-0081 (aka SEQ ID NO:1 of the instant application) measuring ADAMTS13 activity, and then repeating administration of ALX-0081 and/or PE if the measure ADAMTS13 level is below a recited target threshold (see all issued claims, most notably claims 6 and 7).   The step of measuring platelet number is also recited, with practitioners directed to repeat therapeutic administrations until a measured value of 150,000 platelets per microliter is obtained (see claim 4).  Various doses of ALX-0081 are recited as being administered in the issued claims, including 5-40 mg, 10-12 mg, and 11 mg (see for example claims 6-13).  The issued claims differ from the instant claims in that the issued claims do not place limitations on the time intervals between when PE and ALX-0081 administrations occur. 
Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  It is specifically taught that plasma exchange of 1-1.5 volumes of plasma per day is performed until resolution of clinical signs and thrombocytopenia (see particularly the first full paragraph of the left column of page 344) and that ALX-0081 is being administered as adjunctive treatment to PE at a doses of 10 mg once or twice per day for at least 30 days up to a maximum of 90 days (see particularly the right column of page 344 and the timeline in Figure 2). 
Scully discloses the administration of the anti-CD20 antibody rituximab for the treatment of thrombotic thrombocytopenic purpura (see entire document).  It is disclosed that administering rituximab provides reduces polyclonal responses directed at ADAMTS13 and that such a reduction provides the advantage of improved time to remission and relapse rates in treated patients (see particularly the left column of page S24).         
Moake et al. disclose the successful treatment of a TTP patient with the corticosteroid prednisone, and indicate that such treatment was present in almost all patients who survive episodes of TTP (see entire document, particularly the abstract and the last two paragraphs of page 78).       
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).       
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the timing of PE and ALX-0081 administrations in order to optimize treatment of TTP in the patient.  The courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given the multiple values recited in the instant claims concerning time intervals there does not appear to be any criticality to any of the values which are presently recited in the instant claims as reasonably any time interval for ALX-0081 administration and PE will work as evidenced by the issued claims of the ‘445 patent which recite both ALX-0081 administration and PE yet are not constrained to any particular interval.  Therefore it reasonably appears that the precise values recited for such items in the claims are reasonably obtainable using no more than routine optimization as the broad conditions were already known and indeed are in the issued claims.  It should be noted that in issued claim 6, step (i) recites performing PE while step (ii) recites administering SEQ ID NO:1 (aka ALX-0081) for part (a) and thus the issued claims recite performing PE prior to antibody administration as (i) comes before (ii) in an ordered list.  Similarly, Scully teaches that administering rituximab to TTP patients is reasonably expected to provide the benefits of improved time to remission and relapse rates, while Moake et al. disclose that almost all patients who have received prednisone as part of their TTP treatment regimen survive and therefore artisans would be motivated to add in treatment with the corticosteroid prednisone in an attempt to provide similar positive treatment outcomes for their patients.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While it is true that the instant claims are directed toward methods and not products, the logic of combining process steps that achieve the same outcome, such as successfully treating TTP in the instant case, is valid.  Additionally, it should be pointed out that the ordinary artisan in the instant case reasonably a highly skilled clinician in charge of the patient, and that said artisan would be motivated to optimize treatment in order to minimize the pain and suffering of TTP patients under the artisan’s care.  
Also, while the issued claims do recite measuring platelets and the cutoff of 150,000 platelets per microliter, the claims do not recite the fact that this number is simply the clinical diagnostic cutoff for thrombocytopenia, wherein a platelet number below this level indicated thrombocytopenia (i.e. low platelet count) as evidenced by Gauer et al.  Given that Holz explicitly teaches a daily regimen of PE+ALX-0081 administration until normalization of platelet count, artisans would know this means 150,000/microliter as discussed above and artisans would seek to have patients attain this level as any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization”) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present and as such the copending claims explicitly require repeated measurements to attain this level.  Therefore the instant claimed inventions appear to be obvious variants of the issued methods obtainable using no more than routine optimization available to ordinary artisans.     

Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Applicant argues that the issued claims and cited art do not teach performing PE first followed by ALX-0081 administration, and that the unexpected results alleged by applicant concerning the rejections set forth under 35 USC 103 are equally applicable to the non-statutory double patenting rejections.
These arguments are not persuasive.  As pointed out in the body of the rejection, issued claim 6 explicitly calls for performing PE in step (i) followed by ALX-0081/SEQ ID NO:1 administration is step (ii), and thus applicant’s arguments about an alleged failure to disclose the order in which steps are performed appears to be incorrect.  With regard to unexpected results applicant argues that they are due to the order of receiving PE and SEQ ID NO:1 and the order of process steps is the same concerning PE and SEQ ID NO:1 when comparing the issued claims to that which is presently claimed and thus anything “unexpected” about the order of therapeutic interventions is necessarily present in the issued methods.  Further, as discussed at length with the obviousness rejections, the control groups (i.e. patents who are not administered SEQ ID NO:1) show the same about half a day diminution as experimental groups with regard to time to platelet response which leads to the logical conclusion that SEQ ID NO:1 is not responsible for the about half a day diminution in median time to platelet response as it occurs in patients who never received SEQ ID NO:1.  Thus applicant’s arguments about unexpected results are not persuasive.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644